SIMPSON, J.-
Without going into the various points raised by the pleadings, it is evident that the Act of the Legislature (Local Acts of 1903, p. 482) being entitled “An Act to establish, in precinct 33, in Jefferson county, Alabama, an inferior court in lieu of all justices of the peace in said precinct, to be known as the Inferior Court of Bessemer, to define the jurisdiction and powers of said court and the judge thereof,” approved October, 1st, 1903, is void, by reason of a failure to comply with the provisions of the Constitution of Alabama. — Art. IY. § 106.
The act is clearly a local act, within the definition of Art. IY, § 110, and the notice given, does not state “the substance of the proposed law.” A very important part of the substance of the law, is the abolition of the office of justice of the peace, and the substitution of the proposed court therefor, which is not intimated in the notice, and the reference to sections 130 and 158, Art. 7 of the Constitution is wholly inisleading.
The judgment of the court is reversed and a judgment will be here rendered dismissing the petition, and taxing the costs against the petitioner, W. F. Porter.
Reversed and rendered.
McCrerran, C. J., Tyson and Anderson, J. J., concurring.